UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* ExamWorks Group, Inc. (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 30066A (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1. Names of Reporting Persons. Richard E. Perlman 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x (b)o 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 2,088,418 (1) 6. Shared Voting Power 7. Sole Dispositive Power 2,088,418 (1) 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person 2,099,985 (1) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9) 6.0% (2) Type of Reporting Person (See Instructions) IN Includes 593,110 shares subject to options exercisable within sixty (60) days of December 31, 2012, and 171,742 shares held in an IRA.Does not include 40,730 restricted shares issued on January 7, 2013. The ownership percentage is calculated based on a total of 34,341,360 Common Shares outstanding as of December 31, 2012.The denominator used to calculate ownership percentage also includes 593,110 shares subject to options exercisable within sixty (60) days of December 31, 2012. 1. Names of Reporting Persons. Compass Partners, L.L.C. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x (b)o 3. SEC Use Only 4. Citizenship or Place of Organization New York Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9) 0.0003% (3) Type of Reporting Person (See Instructions) OO The ownership percentage is calculated based on a total of 34,341,360 Common Shares outstanding as of December 31, 2012. Item 1. (a) Name of Issuer ExamWorks Group, Inc. (b) Address of Issuer’s Principal Executive Offices 3280 Peachtree Road NE Suite 2625 Atlanta, GA 30305 Item 2. (a)-(c) This Statement is being filed jointly by the following (the “Reporting Persons”): (i) Richard E. Perlman, an individual citizen of the United States (“Perlman”) 655 Madison Avenue 23rd Floor New York, NY 10065 (ii) Compass Partners, L.L.C., a New York limited liability company (“Compass”) 655 Madison Avenue 23rd Floor New York, NY 10065 (d) Title of Class Securities Common Stock, par value $0.0001 per share (e) CUSIP Number 30066A Item 3.
